Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 16 are allowable. The restriction requirement among species , as set forth in the Office action mailed on 2/16/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/16/22 is withdrawn.  Claims 7-9, 11-15, 18-21, 24 and 26-27, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1 and 3-27 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest the apparatus and method claims as recited in independent claims 1 and 16 of the instant invention comprising inter alia an adapter, comprising: a first channel running through the length of the adapter from a first opening at a distal end of the adapter to a second opening at a proximal end of the adapter, wherein a shaft of an endoscope is configured to be threaded through the first channel; a first coupler configured to removably secure the adapter to a second coupler of the endoscope after the shaft is threaded through the first channel, the first coupler comprising the second opening; and a rigid attachment segment configured to lockingly engage an outer surface of the adapter in a second channel of an instrument or another adapter, the rigid attachment segment comprising: a first groove configured to engage a first protrusion of the second channel, and a first section adjacent the first groove, the first section protruding relative to the first groove and including a first recessed indentation that lockingly engages a second protrusion of the second channel.
The prior art of record fails to disclose an adapter comprising a shaft having a rigid attachment segment comprising a first groove configured to engage a first protrusion of the second channel, and a first section adjacent the first groove, the first section protruding relative to the first groove and including a first recessed indentation that lockingly engages a second protrusion of the second channel.  As persuasively argued by the Applicant, the current prior art of record fails to the rigid attachment segment as claimed, which allows an instrument to selectively engage an additional channel of a secondary instrument or adapter.   Stefanchik et al. (US 7976458) broadly discloses an endoscope and sheath therefor, which is capable of engaging an additional instrument, however the sheath does not selectively lock the secondary instrument in place via the groove and protrusion configuration as claimed in the instant invention. Okada (US 2005/0228224) discloses a locking mechanism at the distal end of a endoscopic sheath to selectively lock a working instrument in a desired location within the body, however it also fails to disclose the groove and protrusion configuration as claimed in the instant invention.  Thus, although the claim limitations may be known in the art singly, none of the prior art of record explicitly teach or fairly suggest the combination of elements recited in claims 1 and 16. Any combination of the prior art of record, made to meet the current limitations of the endoscope and adapter attached thereto, would only be done so with impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
8/17/2022